Citation Nr: 9917603	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-23 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $7,000, plus interest.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision by the 
Committee on Waivers and Compromises at the Department of 
Veterans Affairs (VA), Regional Office (RO) in Denver, 
Colorado, which granted entitlement to waiver of $10,733.37, 
and denied entitlement to waiver of recovery of $7,000, plus 
interest.  

In March 1997 the Board remanded the case to the RO for 
additional development.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  A debtor 
may dispute the amount or existence of a debt, which is a 
right that may be exercised separately from a request for 
waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(1998); see also VAOPGCPREC 6-98.

The Board notes, in this case, the veteran has not 
specifically challenged the validity of the amount of loan 
guaranty indebtedness, and that a review of the record does 
not indicate the amount of loan guaranty indebtedness was 
improperly created.  Therefore, the Board finds the issue of 
entitlement to waiver of recovery is properly developed for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been requested or obtained.  

2.  In February 1981 the veteran executed an application for 
home loan guaranty in the amount of $66,450, and agreed to 
indemnify VA in the event of a loss following a default.  

3.  The veteran defaulted on the loan which necessitated a 
foreclosure and sale of the home and resulted in a loan 
guaranty indebtedness of $17, 733.37.

4.  In April 1993 VA granted entitlement to waiver of 
$10,733.37, and denied entitlement to waiver of recovery of 
$7,000, plus interest.

5.  The veteran did not commit fraud, misrepresentation, or 
bad faith in the creation of the loan guaranty indebtedness.

6.  The veteran was at fault in creating the loan guaranty 
indebtedness, and VA was not at fault.

7.  Waiver of loan guaranty indebtedness would result in 
unfair enrichment to the veteran.

8.  Recovery of loan guaranty indebtedness would not deprive 
the veteran or his family of basic necessities.

9.  Denial of waiver would not defeat the purpose of the 
award of VA benefits.

10.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance on 
benefits received.


CONCLUSIONS OF LAW

1.  There was a loss incurred as a result of the veteran's 
default on a VA guaranteed loan.  38 U.S.C.A. § 5107(a), 5302 
(West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  Recovery of loan guaranty indebtedness in the amount of 
$7,000, plus interest, would not violate the standard of 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In February 1981, in conjunction with the purchase of his 
home, the veteran executed an application for home loan 
guaranty in the amount of $66,450, which included a statement 
that he would be liable for any loan guaranty claim VA was 
required to pay as a result of his default in loan payments.

In February 1988 the mortgage holder (hereinafter "holder") 
submitted a notice of default and reported the first uncured 
default occurred in December 1987.  It was noted that in 
December 1987 and January 1988 the veteran reported the 
default resulted because he had been out of work for 30 days 
or more, and that in February 1988 he reported he was back at 
work but that because of undisclosed financial problems he 
was unable to make payments.  The holder reported that a 
repayment plan could not be established based upon the 
financial information provided and noted that if payments 
were not received they would take further action.  It was 
also noted that the veteran's monthly family income was 
$3,100, and that his monthly obligations were $1,788.  The 
holder stated the veteran's attitude toward default was 
indifferent.

In correspondence dated in March 1988 the veteran stated that 
he and his spouse were concerned about the notice of default, 
and requested assistance in rectifying the default.  He 
stated that he had been unemployed for the previous 16 months 
and that he had been searching for employment.  He noted that 
he held 4 college degrees and had 15 years of experience in 
education and administration.  He stated he had resigned a 
position in December 1986 after receiving emergency medical 
treatment for a bleeding ulcer.  He also submitted numerous 
copies of rejection notices in response to his employment 
inquiries.  

Subsequently in March 1988, the holder submitted a notice of 
intention to foreclose.  It was noted that payments promised 
in March had not been received, and that a financial 
statement had been received which indicated income of $3,500 
and obligations of $921.  Foreclosure was recommended unless 
payments were received.  

In September 1988 the veteran noted that he had been working 
with a VA loan specialist concerning the foreclosure of his 
home, and requested VA accept a deed in lieu of foreclosure.  

In January 1989 the RO notified the veteran that VA could not 
accept a deed in lieu of foreclosure because the present 
value of the property was less than the amount of 
indebtedness.  

A VA loan guaranty accounting report dated in August 1991 
noted a claim had been paid to the holder in the amount of 
$17,333.37.  

In May 1992 the veteran requested reconsideration of the debt 
because of employment and health problems.

In September 1992 the veteran requested waiver of recovery of 
loan guaranty indebtedness because the collapse of the oil 
and gas industry in the area had resulted in a slumping 
economy and a decrease in housing values.  He stated they had 
been unsuccessful in trying to sell their home and that he 
had also experienced employment problems related to a medical 
disorder.  He reported that even during that time they had 
been able to continue making payments on a second home also 
secured by a VA loan guaranty.  He stated that he was 
presently employed as an elementary school principal.  He 
requested the indebtedness be forgiven, in essence, because 
the extreme economic conditions in Denver were beyond their 
control and that their basic concern at the time was for 
survival.  

In July 1993 the veteran submitted a financial status report 
which indicated monthly family net income of $4,153, and 
total monthly expenses of $4, 115.  The report indicated $900 
in monthly payments or installment debts which were not 
otherwise identified, $400 per month for clothing, and $450 
per month for his children's tuition and university expenses.  
Assets included furniture, automobiles and real estate with 
an estimated value of $48,100.  The veteran stated his family 
had been trying to recover from their financial difficulties, 
but that he had experienced additional medical problems and 
expense.  He argued repayment of the debt would cause 
financial hardship.

In February 1994 the veteran submitted a financial status 
report which indicated monthly family net income of $3,746, 
and total monthly expenses of $3,836.  The report indicated 
deductions from gross income including $310 for retirement 
and $400 for "TSA," and monthly expenses including $792 in 
monthly payments or installment debts, $300 per month for 
clothing, and $600 per month for his children's tuition and 
university expenses.  It was noted that monthly installment 
debt payments included $188 per month for a 1993 piano.  The 
veteran stated he also incurred seasonal and other expenses 
for automobile maintenance and healthcare of approximately 
$2,225 per year.

In his May 1994 substantive appeal the veteran stated his 
default occurred because of a decline in the economic 
condition in Denver.  He reported that his employment 
position was to be abolished in June 1994, and that his 
family could not endure the additional financial 
responsibility involved in repayment of VA indebtedness.  He 
stated his religious beliefs required he provide a Catholic 
education for his children, and reported that he had also 
incurred a $4,000 debt to the Internal Revenue Service.  

VA correspondence dated in September 1998 noted the veteran 
had filed for Chapter 13 bankruptcy protection.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Waiver of loan guaranty indebtedness may be authorized in 
cases in which there was a loss on a disposition of the 
property securing a VA guaranteed loan, when there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and when the collection of such indebtedness 
would be against equity and good conscience.  38 U.S.C.A. 
§ 5302(b) (West 1991); 38 C.F.R § 1.964 (1998).  

In this case, the Board concurs with the Committee on Waivers 
and Compromises determination which found the case did not 
involve fraud, misrepresentation, or bad faith, any of which 
would constitute a legal bar to granting the requested 
waiver.  See 38 U.S.C.A. § 5302 (West 1991).  Therefore, 
recovery of indebtedness can be waived if it would be against 
the principles of equity and good conscience to require the 
veteran to repay the debt to the government.  38 C.F.R. 
§§ 1.963, 1.965 (1998).

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Based on the evidence of record, the Board finds the veteran 
was at fault in the creation of the debt.  The record shows 
he failed to make payments as required by his loan agreement, 
and that a loss resulted from the sale of the home after this 
default.  The record also reflects VA was not at fault in the 
creation of the debt.  The Board further finds that waiver of 
recovery would constitute unjust enrichment to the veteran.  

The Board also finds the evidence is not persuasive that the 
veteran and his family would experience undue financial 
hardship if required to repay the remaining amount of 
indebtedness.  The Board notes although the veteran has filed 
for bankruptcy protection, the financial information of 
record indicates sufficient family monthly income existed to 
repay the debt prior to that act.  The issue of whether any 
indebtedness remains after debts are discharged in bankruptcy 
is not pertinent to the issue of entitlement to waiver.

While repayment may influence the veteran's standard of 
living, the evidence does not demonstrate an undue financial 
hardship would result.  The Board finds minor adjustments to 
family spending habits for such items as clothing would allow 
for repayment.  While the record is unclear as to whether the 
veteran is presently employed, the Board finds his education 
level, employment history, and income potential indicate no 
likelihood of long-term unemployment.  Therefore, the Board 
finds the veteran's financial position is sufficient to allow 
for payments toward the remaining amount of indebtedness.

In addition, the Board notes the record does not reflect that 
denial of waiver would defeat the purpose of paying VA 
benefits by nullifying the objective for which benefits are 
intended, and there is no indication that the veteran 
relinquished a valuable right or incurred a legal obligation 
in reliance on benefits received.  

The Board finds the veteran's claim as to undue financial 
hardship is not persuasive and that he was at fault in the 
creation of the debt.  Therefore, recovery of the remaining 
loan guaranty indebtedness would not be against equity and 
good conscience.


ORDER

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $7,000, plus interest, is 
denied.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

